DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-6, 8-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Akita et al. (US 2007/0183306 A1) hereinafter “Akita”.
Regarding claim 1:
Akita discloses a wireless transmit/receive unit (WTRU) (Fig. 10, 120) comprising: 
a processor (Fig. 10, 1010); and 
a transceiver (Fig. 10, 1004, 1006, and 1008), wherein: 
the processor and the transceiver are configured to search a frequency bandwidth, out of a set of potential frequency bandwidths, for synchronization signals (Para. [0019], [0026], central twelve resource blocks for 20MHz, 10MHz and 5MHz systems, or central four resource blocks for 2.5MHz system), wherein the frequency bandwidth includes a secondary synchronization signal in subcarriers (Para. [0018], synchronization channel signal) and wherein other subcarriers in the frequency bandwidth outside of the secondary synchronization signal include data (Para. [0026], Unused subcarriers on either side of the synchronization channel spectrum 470 can be used for guard bands or data, [0030]); 
the processor and the transceiver are further configured to synchronize using the secondary synchronization signal in the frequency bandwidth (Para. [0018], [0026], [0048]); and 
the processor and the transceiver are further configured to recover the data in the frequency bandwidth (Para. [0026], [0030]).
	Regarding claim 2:
Akita further discloses wherein the frequency bandwidth includes subcarriers set to zero surrounding the secondary synchronization signal (Para. [0034]).
Regarding claim 3:
Akita does not specifically disclose wherein the set of potential frequency bandwidths is two (Para. [0026], central twelve resource blocks for 20MHz, 10MHz and 5MHz systems, or central four resource blocks for 2.5MHz system).
	Regarding claim 4:
Akita further discloses wherein the secondary synchronization signal is derived from a cell identification (Para. [0019], [0022], [0031], [0039]).
	Regarding claim 5:
Akita further discloses wherein the frequency bandwidth for the synchronization signals is less than a cell bandwidth (Para. [0026], central twelve resource blocks for 20MHz, 10MHz and 5MHz systems, or central four resource blocks for 2.5MHz system).
	Regarding claim 6:
Akita further discloses wherein the frequency bandwidth for the synchronization signals is related to the cell bandwidth (Para. [0026], central twelve resource blocks for 20MHz, 10MHz and 5MHz systems, or central four resource blocks for 2.5MHz system).
	Regarding claim 8:
Akita further discloses wherein a frequency location of the secondary synchronization signal is different than a center of a cell bandwidth (Para. [0025]-[0027], Fig. 4, e.g. a RB occupied by SCH not in the center of the bandwidth, and Fig. 7).
	Regarding claim 9:
Akita further discloses wherein the frequency location of the secondary synchronization signal in the cell bandwidth is one out of a plurality of potential frequency locations for secondary synchronization signals (Fig. 4, RB occupied by SCH).
	Regarding claim 10:
Akita further discloses wherein the processor is further configured to determine the frequency bandwidth for the synchronization signals out of two potential frequency bandwidths for synchronization signals (Para. [0026], central twelve resource blocks for 20MHz, 10MHz and 5MHz systems, or central four resource blocks for 2.5MHz system).
	Regarding claims 11-16 and 18-20:
	Rejections of claims 1-6 and 8-10 apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akita et al. (US 2007/0183306 A1) hereinafter “Akita”, in view of Parts et al. (US 2007/0116094 A1) hereinafter “Parts”.
	Regarding claims 7 and 17:
Akita does not disclose wherein the frequency bandwidth for the synchronization signals includes a primary synchronization signal in a different orthogonal frequency division multiplex (OFDM) symbol than the secondary synchronization signal.
	Parts teaches a frequency bandwidth for synchronization signals includes a primary synchronization signal (Para. [0032], e.g. primary common pilot signal) in a different orthogonal frequency division multiplex (OFDM) symbol than a secondary synchronization signal (Para. [0032], e.g. primary synchronization channel (P-SCH)).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Akita in light of the teaching by Parts to include the feature that the frequency bandwidth for the synchronization signals includes a primary synchronization signal in a different orthogonal frequency division multiplex (OFDM) symbol than the secondary synchronization signal, in order to enhance reception of the synchronization signals and improve performance in initial synchronization with a network 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BO HUI A ZHU/Primary Examiner, Art Unit 2465